Supreme Court of Florida
                                   ____________

                                    No. SC15-75
                                   ____________


               IN RE: AMENDMENT TO THE CODE FOR
             RESOLVING PROFESSIONALISM COMPLAINTS.

                                 [January 29, 2015]

PER CURIAM.

      In 2013 the Court adopted the Code for Resolving Professionalism

Complaints (Code), after considering the request of the Supreme Court of Florida

Commission on Professionalism. See In re Code for Resolving Professionalism

Complaints, 116 So. 3d 280 (Fla. 2013). The Code provides a process to address

attorney professionalism issues at a crucial point, which is the local level. After

further study of the Code by the Commission on Professionalism, the Court, on its

own motion, amends the Code.1

      The Code provides for the establishment of Local Professionalism Panels.

These are entities independent of The Florida Bar that are “established at the local




      1. We have jurisdiction. See art. V, § 15, Fla. Const.
level for the purpose of resolving complaints of alleged unprofessional conduct by

attorneys practicing in [those circuits].” Id. at 283. The structure for addressing

professionalism issues also includes Circuit Committees on Professionalism. The

Committees were established pursuant to the Administrative Order issued by this

Court on June 11, 1998, that directed the Chief Judge of each circuit to create and

maintain in continuous operation a Circuit Committee on Professionalism. Id. at

281. After considering the responsibilities performed by the Local Professionalism

Panels and the Circuit Committees on Professionalism, we hereby amend the Code

by adding Section 4, “Immunity,” to provide immunity from civil liability to

members of the Local Professionalism Panels and members of the Circuit

Committees on Professionalism, as well as to staff persons for these entities, for all

acts performed in the course of their official duties. See generally R. Regulating

Fla. Bar 10-10.1 (Immunity); R. Regulating Fla. Bar 14-7.1(a) (Immunity).

      Accordingly, the Court amends the Code for Resolving Professionalism

Complaints as set forth in the appendix to this opinion. The amendment shall

become effective immediately upon the release of this opinion. Because the

amendment was not previously published for comment, interested persons shall




                                         -2-
have sixty days from the date of this opinion in which to file comments with the

Court.2

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Code for Resolving Professionalism Complaints




       2. All comments must be filed with the Court on or before March 30, 2015,
with a certificate of service verifying that a copy has been served on the Director of
The Florida Bar Center for Professionalism, Linda Calvert Hanson, 651 E.
Jefferson Street, Tallahassee, Florida 32399-2300, lcalvert@flabar.org, as well as a
separate request for oral argument if the person filing the comment wishes to
participate in oral argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Portal in accordance with In re Electronic Filing in the
Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order
No. AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to
practice in Florida, the comment must be electronically filed via e-mail in
accordance with In re Mandatory Submission of Electronic Copies of Documents,
Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically filed
documents must be submitted in Microsoft Word 97 or higher. Any person unable
to submit a comment electronically must mail or hand-deliver the originally signed
comment to the Florida Supreme Court, Office of the Clerk, 500 South Duval
Street, Tallahassee, Florida 32399-1927; no additional copies are required or will
be accepted.
                                          -3-
                                    APPENDIX



Section 4. Immunity

       4.1. Local Professionalism Panels and Circuit Committees on
Professionalism: The members of the Local Professionalism Panels, staff
persons assisting those panels, members of the Circuit Committees on
Professionalism, and staff persons assisting those committees, shall have
absolute immunity from civil liability for all acts in the course and scope of
their official duties.




                                         -4-